In an action to recover damages for injury to property, the plaintiff *216appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Martin, J.), entered September 14, 1999, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment based on the limitations period contained in the parties’ contract. It is well settled that parties to a contract may agree that a lawsuit must be commenced within a shorter period than that prescribed by law (see, CPLR 201; Blitman v Constr. Corp. v Insurance Co., 66 NY2d 820; Kassner & Co. v City of New York, 46 NY2d 544). In addition, a party who signs a written contract “is conclusively presumed to know its contents and to assent to them” (Metzger v Aetna Ins. Co., 227 NY 411, 416), and the signer is bound by its terms unless there is a showing of fraud, duress, or some other wrongful act on the part of any party to the contract (see, Barclays Bank v Sokol, 128 AD2d 492). The plaintiff concedes that the action was not commenced within the one year limitation period provided by the contract, and we reject its argument that the provision was unconscionable because it was hidden within the body of the contract. Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.